Citation Nr: 1428722	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-08 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, February 2012, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are relevant to the issues on appeal; however, they were considered by the RO in November 2013 supplemental statements of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2011 substantive appeal pertaining to the issue of an initial evaluation in excess of 50 percent for PTSD, the Veteran requested a hearing before the Board at the RO.  Thereafter, in April 2012 correspondence, he confirmed that he still desired a hearing at the RO.  

In his July 2012 substantive appeal pertaining to his petition to reopen his claim of entitlement to service connection for sleep apnea and his claims of entitlement to service connection for flat feet, hypertension, a kidney disorder, and headaches, the Veteran requested a videoconference hearing at the RO. 

In his November 2012 substantive appeal pertaining to the issue of an initial compensable evaluation for GERD, the Veteran requested a videoconference hearing at the RO.  

In June 2014, the Veteran's representative indicated that the Veteran desired a videoconference hearing pertaining to all of his pending appeals.

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, the Veteran should be scheduled for a videoconference hearing before the Board from the RO in Muskogee, Oklahoma.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



